Title: From Thomas Jefferson to John Taylor, 18 August 1821
From: Jefferson, Thomas
To: Taylor, John


						Dear Sir
						
							Monticello
							Aug. 18. 21.
					Yours of the 3d came to hand duly.  soon after that  you would recieve mine of the same date, relieving all doubt. the letter of mine which you mention as having seen in the newspapers was placed there by my consent. I am pelted for it in that vehicle and in private letters complaining of the use made of it by the Natl Intelligencer and the federal papers, I inclose you a copy of my answer to one of these, and place it in your hands as my profession of faith. I wish you every earthly & future happiness
						Th: Jefferson